Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 January 2022.  In virtue of this communication, claims 1-6 are currently presented in the instant application.  Presently, claim 1 has been amended.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 12/28/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 1/7/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 
Examiner agrees with Applicant’s assertion that the prior art of record Han does not teach the shake correction drive mechanism being only one of the first and second face and only one of the third and fourth (the prior art is on all four faces).
The rejections are withdrawn and a Notice of Allowability will be issues.


While the 2018’ reference teaches a circuit board being led out from a single face, the motivation to combine the 2015’ reference with either Han or the 2018’ reference is considered to involve impermissible hindsight for two reasons.  The 2015’ reference teaches the circuit board for the shake correction to be arranged on the same sides of the movable body as the drive mechanism, and therefore would give no motivation for a change to the shake correction to have the circuit board separated from it.  And secondly, even if the extra circuit board and AF mechanism of the 2015’ reference were added to either Han or the 2018’ reference, the circuit board is arranged 

Allowable Subject Matter
Claims 1-6 are allowed.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
1/15/2022